In a negligence action to recover damages for personal injuries (Matter No. 1), Jessie Haynes appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Levitt, J.), entered December 7, 1994, as granted the cross motion of the Board of Trustees of Nassau Community College for summary judgment dismissing the complaint, and in a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim (Matter No. 2), Jessie Haynes appeals from a judgment of the same court, entered December 7, 1994, which dismissed the proceeding.
Ordered that the order is affirmed insofar as appealed from; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Under the circumstances presented here, the Supreme Court did not improvidently exercise its discretion in dismissing the proceeding for leave to serve a late notice of claim. Accordingly, the court also correctly awarded summary judgment to the Board of Trustees of Nassau Community College on the basis of the appellant’s failure to serve a notice of claim. Bracken, J. P., Rosenblatt, Altman and Florio, JJ., concur.